                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.1 Page 1 of 9



                                      1   CHARLES V. BERWANGER (SBN: 047282)
                                          cberwanger@grsm.com
                                      2   ANDREA K. SCRIPPS (SBN: 235375)
                                          ascripps@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          101 W. Broadway, Suite 2000
                                      4   San Diego, CA 92101
                                          Telephone: (619) 230-7784
                                      5   Facsimile: (619) 696-7124
                                      6   Attorneys for Plaintiffs
                                          NICOLE UHLIG AND MICHELLE STOLDT, AS TRUSTEES OF (1) THE
                                      7   SURVIVOR'S TRUST ESTABLISHED UNDER THE WOLFGANG AND
                                          ELKE UHLIG REVOCABLE LIVING TRUST U/A/D APRIL 16, 1998; (2)
                                      8   THE MARITAL GST NON-EXEMPT TRUST ESTABLISHED UNDER THE
                                          WOLFGANG AND ELKE UHLIG REVOCABLE LIVING TRUST U/A/D
                                      9   APRIL 16, 1998, AS AMENDED; (3) THE MARITAL GST EXEMPT TRUST
                                          ESTABLISHED UNDER THE WOLFGANG AND ELKE UHLIG
                                     10   REVOCABLE LIVING TRUST U/A/D APRIL 16, 1998, AS AMENDED; AND
                                          (4) THE BYPASS TRUST ESTABLISHED UNDER THE WOLFGANG AND
                                     11   ELKE UHLIG REVOCABLE LIVING TRUST U/A/D APRIL 16, 1998, AS
Gordon Rees Scully Mansukhani, LLP




                                          AMENDED
                                     12
   101 W. Broadway, Suite 2000




                                                             UNITED STATES DISTRICT COURT
       San Diego, CA 92101




                                     13
                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                     14
                                     15   NICOLE UHLIG AND MICHELLE             )    CASE NO. '20CV0887 DMS MSB
                                          STOLDT, AS TRUSTEES OF (1) THE        )
                                     16   SURVIVOR'S TRUST ESTABLISHED          )    COMPLAINT FOR
                                          UNDER THE WOLFGANG AND ELKE           )    (1) BREACH OF CONTRACT
                                     17   UHLIG REVOCABLE LIVING TRUST               (SPECIFIC
                                                                                )
                                          U/A/D APRIL 16, 1998; (2) THE MARITAL )    PERFORMANCE);
                                     18   GST NON-EXEMPT TRUST                       (2) BREACH OF CONTRACT
                                          ESTABLISHED UNDER THE                 )    (IN THE ALTERNATIVE,
                                     19   WOLFGANG AND ELKE UHLIG               )    DAMAGES); AND
                                          REVOCABLE LIVING TRUST U/A/D          )    (3) FRAUD
                                     20   APRIL 16, 1998, AS AMENDED; (3) THE )
                                          MARITAL GST EXEMPT TRUST              )
                                     21   ESTABLISHED UNDER THE                 )    JURY TRIAL IS DEMANDED
                                          WOLFGANG AND ELKE UHLIG               )
                                     22   REVOCABLE LIVING TRUST U/A/D          )
                                          APRIL 16, 1998, AS AMENDED; AND (4) )
                                     23   THE BYPASS TRUST ESTABLISHED          )
                                          UNDER THE WOLFGANG AND ELKE           )
                                     24   UHLIG REVOCABLE LIVING TRUST          )
                                          U/A/D APRIL 16, 1998, AS AMENDED,     )
                                     25                                         )
                                                                 Plaintiffs,    )
                                     26                                         )
                                          vs.                                   )
                                     27                                         )
                                          FAIRN & SWANSON HOLDINGS, INC. a )
                                     28   Delaware Corporation; LEON FALIC, an
                                                                              -1-
                                          COMPLAINT FOR BREACH OF CONTRACT                    Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.2 Page 2 of 9



                                      1   individual; SIMON FALIC, an individual; )
                                          JEROME FALIC, an individual; and DOES 1 )
                                      2   through 20, inclusive,                  )
                                                                                  )
                                      3                          Defendants.      )
                                      4
                                      5         Plaintiffs, NICOLE UHLIG AND MICHELLE STOLDT, AS TRUSTEES
                                      6   OF (1) THE SURVIVOR’S TRUST ESTABLISHED UNDER THE WOLFGANG
                                      7   AND ELKE UHLIG REVOCABLE LIVING TRUST U/A/D APRIL 16, 1998; (2)
                                      8   THE MARITAL GST NON-EXEMPT TRUST ESTABLISHED UNDER THE
                                      9   WOLFGANG AND ELKE UHLIG REVOCABLE LIVING TRUST U/A/D
                                     10   APRIL 16, 1998, AS AMENDED; (3) THE MARITAL GST EXEMPT TRUST
                                     11   ESTABLISHED UNDER THE WOLFGANG AND ELKE UHLIG REVOCABLE
Gordon Rees Scully Mansukhani, LLP




                                     12   LIVING TRUST U/A/D APRIL 16, 1998, AS AMENDED; AND (4) THE
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   BYPASS TRUST ESTABLISHED UNDER THE WOLFGANG AND ELKE
                                     14   UHLIG REVOCABLE LIVING TRUST U/A/D APRIL 16, 1998, AS
                                     15   AMENDED, by and through their attorneys of record allege and pray as follows:
                                     16                                            I.
                                     17     GENERAL ALLEGATIONS, JURISDICTION, PARTIES, AND VENUE
                                     18         1.    Jurisdiction herein is based upon the diversity of the parties as
                                     19   provided by 28 USC section 1332. The domiciles of the parties are as follows:
                                     20               a.    Plaintiffs, NICOLE UHLIG AND MICHELLE STOLDT, AS
                                     21         TRUSTEES OF (1) THE SURVIVOR’S TRUST ESTABLISHED UNDER
                                     22         THE WOLFGANG AND ELKE UHLIG REVOCABLE LIVING TRUST
                                     23         U/A/D APRIL 16, 1998; (2) THE MARITAL GST NON-EXEMPT TRUST
                                     24         ESTABLISHED UNDER THE WOLFGANG AND ELKE UHLIG
                                     25         REVOCABLE LIVING TRUST U/A/D APRIL 16, 1998, AS AMENDED;
                                     26         (3) THE MARITAL GST EXEMPT TRUST ESTABLISHED UNDER THE
                                     27         WOLFGANG AND ELKE UHLIG REVOCABLE LIVING TRUST U/A/D
                                     28         APRIL 16, 1998, AS AMENDED; AND (4) THE BYPASS TRUST
                                                                                   -2-
                                          COMPLAINT FOR BREACH OF CONTRACT                            Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.3 Page 3 of 9



                                      1         ESTABLISHED UNDER THE WOLFGANG AND ELKE UHLIG
                                      2         REVOCABLE LIVING TRUST U/A/D APRIL 16, 1998, AS AMENDED,
                                      3         bring this proceeding in their capacities as trustees of the identified trusts
                                      4         here from the caption. The trustees are domiciled in California.
                                      5                b.     Defendant Fairn & Swanson Holdings, Inc. (“Holdings”) is a
                                      6         Delaware corporation whose headquarters, plaintiffs are informed and
                                      7         believe, are located in Florida.
                                      8                c.     Defendant Simon Falic is an individual domiciled in Panama.
                                      9                d.     Defendant Leon Falic is an individual domiciled in Florida.
                                     10                e.     Defendant Jerome Falic is an individual domiciled in Florida.
                                     11         2.     Plaintiffs are ignorant of the true names and capacities of DOES 1
Gordon Rees Scully Mansukhani, LLP




                                     12   through 20, inclusive, and/or are ignorant of the facts giving rise to their liability
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   and will amend this complaint once their identities have been ascertained as well as
                                     14   the facts giving rise to their liability. These defendants were agents, servants and
                                     15   employees of each of the other named defendants and were acting at all times
                                     16   within the full course and scope of their agency and employment, with the full
                                     17   knowledge and consent, either expressed or implied, of their principal and/or
                                     18   employer and each of the other named defendants. Each of the defendants had
                                     19   approved or ratified the actions of the other defendants, thereby making the
                                     20   currently named defendants liable for the acts and/or omissions of their agents,
                                     21   servants and/or employees.
                                     22         3.     The amount in controversy is substantially in excess of $15,000,000
                                     23   exclusive of interest and costs, as alleged herein.
                                     24         4.     This action arises out of the breach by defendant Holdings of the
                                     25   binding letter of intent entered into by it with plaintiffs on or about March 4, 2020.
                                     26   (Herein, “Binding LOI,” a true and correct copy of which is attached hereto and
                                     27   marked “Exhibit 1.”) By the Binding LOI plaintiffs agree to convey to Holdings
                                     28   80% of the stock in closely held Fairn & Swanson, Inc. (“F&S”) a California
                                                                                     -3-
                                          COMPLAINT FOR BREACH OF CONTRACT                              Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.4 Page 4 of 9



                                      1   Corporation, and all right, title, and interest in plaintiffs’ retail real property located
                                      2   in Imperial County, California. (Individual defendants own the remaining 20% of
                                      3   F&S’s stock either directly or through a controlled entity.) In return, Holdings
                                      4   agrees to assume specified debts of F&S; to purchase the Imperial County
                                      5   property; and to pay plaintiffs $5 million. By the binding LOI the transaction was
                                      6   to close on or before the end of March, 2020. The Binding LOI is to be performed
                                      7   in California.
                                      8         5.     Venue is proper in the Southern District of California because the real
                                      9   property is located in Imperial County, California and such real property is a
                                     10   substantial component of this litigation. Among the relief sought here is the
                                     11   specific performance of the Binding LOI requiring defendants to consummate the
Gordon Rees Scully Mansukhani, LLP




                                     12   purchase of the Imperial County, California property.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         6.     At all times during the negotiations with defendants culminating in
                                     14   execution of the Binding LOI, and as was well-known by defendants, and each of
                                     15   them, F&S was in substantial financial distress and plaintiffs’ 80% stock holding
                                     16   interest was in the process of being marketed to third parties. Defendants by and
                                     17   through Holdings agreed to the Binding LOI conditioned on all marketing efforts
                                     18   ceasing. Upon the execution of the binding LOI plaintiffs terminated their
                                     19   marketing efforts understanding that the binding LOI transaction would close in
                                     20   the immediate future.
                                     21         7.     Defendants having obtained F&S’s cessation of marketing efforts and
                                     22   being fully aware of F&S’s financial distress thereupon at first insisted that the
                                     23   purchase price provided by the Binding LOI be substantially reduced; and
                                     24   immediately thereafter determined to simply breach the Binding LOI by refusing to
                                     25   provide their promised performance.
                                     26         8.     Defendants Simon Falic, Leon Falic, and Jerome Falic (referred to
                                     27   herein jointly as “Individual Defendants”) formed a special purpose corporation,
                                     28   Holdings, for the purpose of purchasing stock holdings in F&S, including entering
                                                                                      -4-
                                          COMPLAINT FOR BREACH OF CONTRACT                                Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.5 Page 5 of 9



                                      1   into the Binding LOI and any follow up agreements giving effect to the Binding
                                      2   LOI. Plaintiffs are informed and believe and based thereon allege that Holdings is
                                      3   undercapitalized; that it was not provided with and does not have sufficient capital
                                      4   to consummate the Binding LOI transaction; that its corporate separateness from
                                      5   Individual Defendants has not been respected; and that it would be inequitable to
                                      6   shield the Individual Defendants’ from Holdings’ liability by reason of Holdings’
                                      7   corporate shield. Holdings is now and has at all relevant times been the alter ego
                                      8   of Individual Defendants and order of them.
                                      9         9.     F&S is a closely held corporation, the stock of which has no readily
                                     10   available market. F&S since 1949 has been a retailer of products in the travel and
                                     11   retail industries. For example it initially supplied duty-free products to marine
Gordon Rees Scully Mansukhani, LLP




                                     12   vessels visiting the San Francisco port and has since evolved into one of the larger
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   wholesale and retail companies in the American duty-free and travel retail
                                     14   industry. It supplies retail products to international travelers, including passengers
                                     15   and crew, from fishing vessels leaving the Port of Seattle for the Bering Sea,
                                     16   commercial freighters travelling to and from Shanghai and the Port of Los
                                     17   Angeles, cruise ships traveling through the Caribbean islands, as well as visitors
                                     18   and commuters driving to and from Mexico and Canada. Its business is dependent
                                     19   upon the travel and tourist industries and by reason of the COVID-19 pandemic its
                                     20   business has been substantially adversely affected.
                                     21         10.    Individual Defendants own and operate Duty-Free Americas, which is
                                     22   a major player in the tourist and travel retail market, as is F&S. Duty-Free
                                     23   Americas touts itself as a leading travel retailer in the Western Hemisphere
                                     24   offering an extensive selection of fragrances, cosmetics, wines, spirits, tobaccos,
                                     25   edibles, luxury leather goods, and other such goods in its 180 locations. It is a
                                     26   competitor of F&S.
                                     27         11.    In or about 2015, Individual Defendants acquired 20% of the stock of
                                     28   F&S from plaintiffs. As a minority shareholder of F&S, Individual Defendants
                                                                                    -5-
                                          COMPLAINT FOR BREACH OF CONTRACT                             Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.6 Page 6 of 9



                                      1   were well aware of the financial viability of F&S and of its corporate decisions and
                                      2   actions generally.
                                      3                                               II.
                                      4              FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
                                      5                              (SPECIFIC PERFORMANCE)
                                      6            12.   Plaintiffs reallege all prior paragraphs of this complaint and
                                      7   incorporate the same herein by this reference as if those paragraphs were set forth
                                      8   in full.
                                      9            13.   The stock of F&S is unique and essentially has no readily
                                     10   determinable market value by reason of F&S being a closely held corporation
                                     11   without a public market. There is no adequate remedy at law to compensate
Gordon Rees Scully Mansukhani, LLP




                                     12   plaintiffs for the breach by Holdings of the Binding LOI for the purchase of
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   plaintiff’s Imperial County, California real property and for the purchase of the
                                     14   80% stock holding in F&S. Plaintiffs have performed all obligations on their part
                                     15   to be performed under the Binding LOI.
                                     16            14.   The Binding LOI provides for a fair and equitable purchase price and
                                     17   terms.
                                     18                                               III.
                                     19            SECOND CAUSE OF ACTION FOR BREACH OF CONTRACT
                                     20                                        (DAMAGES)
                                     21            15.   Plaintiffs reallege all prior paragraphs of this complaint and
                                     22   incorporate the same herein by this reference as if those paragraphs were set forth
                                     23   in full.
                                     24            16.   In the event that specific performance is not available to enforce the
                                     25   Binding LOI, plaintiffs have suffered substantial damages as a direct and
                                     26   proximate result of Holdings’ breach of the Binding LOI. Such damages are
                                     27   measured by the terms of the Binding LOI, including Holdings’ agreement to
                                     28   assume various debts of F&S including its debt to Wells Fargo Bank in excess of
                                                                                     -6-
                                          COMPLAINT FOR BREACH OF CONTRACT                              Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.7 Page 7 of 9



                                      1   $10 million and to pay an additional $5 million as provided by the Binding LOI.
                                      2                                             IV.
                                      3                      THIRD CAUSE OF ACTION FOR FRAUD
                                      4          17.   Plaintiffs reallege all prior paragraphs of this complaint and
                                      5   incorporate the same herein by this reference as if those paragraphs were set forth
                                      6   in full.
                                      7          18.   Defendant Leon Falic, on behalf of his brothers Simon and Jerome
                                      8   and with their full knowledge and agreement, undertook commencing in or about
                                      9   November, 2019 to cause plaintiffs to cease-and-desist from their attempt to
                                     10   market their 80% stock holding in F&S with full knowledge of the dire financial
                                     11   condition of F&S. Leon Falic, on behalf of Simon and Jerome and as their agent,
Gordon Rees Scully Mansukhani, LLP




                                     12   time and again promised to consummate the purchase of plaintiffs’ 80% stock
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   holdings in F&S and the Imperial County property but insisted that plaintiffs cease
                                     14   marketing their F&S stock holdings. Plaintiffs recurrently insisted upon a binding
                                     15   contract before they would terminate their marketing efforts, and were first met
                                     16   with resistance by Leon Falic. Ultimately, in or about early-March 2020 Leon
                                     17   Falic, on behalf of Simon and Jerome, agreed to enter into the Binding LOI thereby
                                     18   committing to closing the transaction on the terms set forth in the Binding LOI.
                                     19          19.   As a result, plaintiffs discontinued their marketing effort of F&S stock
                                     20   and focused on closing the transaction provided for by the Binding LOI.
                                     21   Defendants, however, having now succeeded in having such marketing terminated
                                     22   demanded plaintiffs agree to substantially revise the terms of the Binding LOI to
                                     23   defendants’ substantial advantage and plaintiffs’ substantial disadvantage; and
                                     24   soon thereafter determined to simply breach the Binding LOI and refuse to close
                                     25   the transaction.
                                     26          20.   Plaintiffs are informed and believe and allege thereon that defendants
                                     27   when they entered into the Binding LOI had no intention of consummating the
                                     28   transaction. Rather their intention was to place F&S in an untenable financial
                                                                                   -7-
                                          COMPLAINT FOR BREACH OF CONTRACT                            Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.8 Page 8 of 9



                                      1   situation where it now needs the Binding LOI transaction to close and has no
                                      2   viable option. Defendants intended to then demand substantial changes to the
                                      3   Binding LOI which they in fact demanded. Defendants then changed course to
                                      4   simply refuse to close the transaction provided by the Binding LOI.
                                      5         21.    As was intended by defendants, and in fact occurred, there was
                                      6   insufficient time for F&S to re-undertake marketing efforts to salvage F&S;
                                      7   allowing defendants to simply wait until the devastating effects of the crashing of
                                      8   the travel and tourist industry brought about the devaluation of F&S. Such would
                                      9   enable defendants to acquire for de minimis consideration the remnants of F&S;
                                     10   and eliminate a competitor.
                                     11         22.    As a direct and proximate result of the foregoing, plaintiffs have been
Gordon Rees Scully Mansukhani, LLP




                                     12   damaged in an amount to be established at trial.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         23.    Defendants, and each of them, have been guilty of oppression, fraud,
                                     14   and malice, and plaintiffs, in addition to their actual damages, are entitled to
                                     15   recover damages for the sake of example and by way of punishing defendants, and
                                     16   each of them.
                                     17
                                     18         WHEREFORE, plaintiffs pray that judgment be entered as follows:
                                     19         A.     The corporate shield of Holdings be set aside and individual
                                     20   defendants, and each of them, be held responsible and liable for the performance of
                                     21   the duties and obligations of Holdings.
                                     22         B.     Regarding the first cause of action, that specific performance be
                                     23   ordered that Holdings perform each and every one of its obligations provided for
                                     24   by the Binding LOI.
                                     25         C.     Regarding the second cause of action, in the alternative to the first
                                     26   cause of action, that judgment be entered awarding plaintiffs damages by reason of
                                     27   the breach by Holdings of the Binding LOI.
                                     28         D.     That Individual Defendants, and each of them, be concluded to have
                                                                                    -8-
                                          COMPLAINT FOR BREACH OF CONTRACT                             Case No.____________________
                                     Case 3:20-cv-00887-DMS-MSB Document 1 Filed 05/12/20 PageID.9 Page 9 of 9



                                      1   committed fraud and be ordered to pay to plaintiffs damages according to proof.
                                      2         E.    That plaintiff be awarded punitive damages against defendants and
                                      3   each of them in an amount according to proof.
                                      4         F.    That plaintiffs be awarded their attorneys’ fees and their costs of suit
                                      5   incurred herein.
                                      6         G.    That this Court order such additional relief to plaintiffs as it may
                                      7   determine to be just and proper.
                                      8
                                      9   Dated: May 8, 2020                    GORDON REES SCULLY
                                                                                MANSUKHANI, LLP
                                     10
                                     11                                         By: s/Charles Berwanger
Gordon Rees Scully Mansukhani, LLP




                                     12                                         Charles V. Berwanger
   101 W. Broadway, Suite 2000




                                                                                Andrea K. Scripps
       San Diego, CA 92101




                                     13                                         Attorneys for Plaintiffs,
                                     14                                         NICOLE UHLIG AND MICHELLE
                                                                                STOLDT, AS TRUSTEES OF (1) THE
                                     15                                         SURVIVOR'S TRUST ESTABLISHED
                                     16                                         UNDER THE WOLFGANG AND ELKE
                                                                                UHLIG REVOCABLE LIVING TRUST
                                     17                                         U/A/D APRIL 16, 1998; (2) THE
                                     18                                         MARITAL GST NON-EXEMPT TRUST
                                                                                ESTABLISHED UNDER THE
                                     19                                         WOLFGANG AND ELKE UHLIG
                                     20                                         REVOCABLE LIVING TRUST U/A/D
                                                                                APRIL 16, 1998, AS AMENDED; (3) THE
                                     21                                         MARITAL GST EXEMPT TRUST
                                     22                                         ESTABLISHED UNDER THE
                                                                                WOLFGANG AND ELKE UHLIG
                                     23
                                                                                REVOCABLE LIVING TRUST U/A/D
                                     24                                         APRIL 16, 1998, AS AMENDED; AND (4)
                                                                                THE BYPASS TRUST ESTABLISHED
                                     25
                                                                                UNDER THE WOLFGANG AND ELKE
                                     26                                         UHLIG REVOCABLE LIVING TRUST
                                                                                U/A/D APRIL 16, 1998, AS AMENDED
                                     27
                                     28
                                                                                   -9-
                                          COMPLAINT FOR BREACH OF CONTRACT                            Case No.____________________
